Citation Nr: 0417609	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disorder.

(The issue of entitlement to an effective date earlier than 
May 29, 1990, for an award of special monthly compensation is 
the subject of a separate Board of Veterans' Appeals 
decision.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in essence, established service 
connection for a low back disorder as directed by a February 
1998 Board decision.  The Board, in that decision, found the 
preponderance of the evidence was against the claim that any 
current low back disorder was entirely caused by his service-
connected disabilities, but that the medical evidence of 
record established a back disorder had been aggravated by the 
veteran's service-connected disabilities.  Secondary service 
connection was granted only to the extent of that 
aggravation.

Records show the veteran withdrew his request for a Board 
hearing by correspondence dated in March 1999.  See 38 C.F.R. 
§ 20.702 (2003).  The Board, in pertinent part, remanded the 
issue on appeal to the RO for additional development in 
March 2000. 

The Board notes that the veteran is unrepresented as to the 
issue listed on the title page of this decision.  
Correspondence from the veteran's attorney dated in June 2001 
established limited representation for the specific issue of 
entitlement to an effective date earlier than May 29, 1990, 
for an award of special monthly compensation.  Therefore, 
that matter is addressed in a separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in March 2004.  

It is significant to note that in a March 2000 remand order 
the Board instructed the RO to make the veteran's claims 
folder available to an appropriate specialist for review and 
opinions as to the nature and extent of his service-connected 
low back disorder from 1983 to the present and the degree of 
back impairment due to aggravation by service-connected right 
lower extremity disabilities over the years since 1983.  The 
physician was also requested to reference and explain any 
periods of exacerbation or remission during the period in 
question.  Although the veteran underwent a VA examination in 
August 2003, the requested opinions were not provided.  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the issue must be remanded 
for appropriate action in accordance with the Board's 
instructions.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran's claims folder should be 
reviewed by an appropriate specialist for 
opinions as to the nature and extent of 
his service-connected low back disorder 
from 1983 to the present and the degree 
of back impairment due to aggravation by 
his service-connected right lower 
extremity disability over the years since 
1983.  The physician is requested to 
reference and explain any periods of 
exacerbation or remission during the 
period in question.  The claims folder 
must be available to, and reviewed by, 
the physician.  If opinions regarding 
these matters cannot be formulated 
without resort to pure speculation or for 
any other reason, the physician should 
provide a statement explaining why the 
opinions cannot be provided.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations, including Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


